Filed 7/31/13 P. v. Lua CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B242445

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA082208)
         v.

JUAN LUA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Steven
R. Van Sicklen, Judge. Affirmed as modified.
         David M. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, James William Bilderback II and
Paul M. Roadarmel, Jr., Deputy Attorneys General, for Plaintiff and Respondent.
                                     I. INTRODUCTION


          A jury convicted defendant, Juan Lua, of two counts (counts 1 and 2) of attempted
murder. (Pen. Code,1 §§ 664, 187, subd. (a).) The jury further found defendant
personally and intentionally discharged a firearm and proximately caused great bodily
injury. (§ 12022.53, subds. (b), (c) & (d).) The jury found a gang enhancement
allegation not true. (§ 186.22, subd. (b)(4).) The prosecution dismissed count 2
following a new trial grant. Defendant pleaded no contest to a new count 3, assault with
a firearm. (§ 245, subd. (a)(2).) Defendant was sentenced to 34 years to life in state
prison.


                                     II. THE EVIDENCE


          On March 14, 2010, defendant walked into a pizza restaurant in Inglewood and
shot two employees—Pedro Lujano and Saeid Sedaghat. Mr. Lujano had grown up with
defendant in the same neighborhood. They had been members of the same gang. Mr.
Lujano repeatedly and consistently identified defendant as the gunman.
          There was no evidence of a robbery. There was some evidence defendant shot Mr.
Lujano in retaliation for gang-related events. There was also evidence defendant had a
personal vendetta against Mr. Lujano. The second victim, Mr. Sedaghat, was simply
present and had nothing to do with the relationship between Mr. Lujano and defendant.
          Detective Kerry Tripp testified concerning defendant’s gang. In Detective Tripp’s
opinion, the attempted murders were committed for the benefit of a criminal street gang.
As noted above, however, the jury found that allegation not true.




1         Further statutory references are to the Penal Code except where otherwise noted.

                                               2
                                     III. DISCUSSION


                          A. Detective Michael Han’s Testimony


       An investigating officer, Detective Han, was called as a witness for the defense.
Detective Han executed a search warrant at defendant’s residence. No evidence was
found connecting defendant with the attempted murders of Mr. Lujano and Mr. Sedaghat.
The search warrant was executed on September 15, 2010, the day defendant was arrested.
This was six months after the attempted murders occurred. The inference the defense
sought to convey was that defendant was innocent. In other words, if defendant had
committed the attempted murders, there would have been evidence linking him to the
crimes in his home.
       On cross-examination of Detective Han, the prosecutor sought to counter the
inference that defendant was innocent. Over defense counsel’s objection, the prosecutor
asked: “Let’s assume that there’s an intentional deliberate attempted murder [with a
firearm] that occurs in March of 2010 . . . . And let’s say six months after that there’s a
search warrant executed at the home of the . . . suspect. [¶] Hypothetically speaking,
based on your background, training and experience as a ten-year detective, 20-year police
officer, would you believe it is unusual that during the execution of that search warrant
no firearm was found . . . and that no clothing was found that was consistent with
clothing observed in March of 2010?” Detective Han responded, “It will be common that
we wouldn’t find any such evidence at that house.” Detective Han explained: “[In my]
opinion, based on my training and experience and 20 years on the job, no suspect who
had just commit[ted] a . . . crime, almost killing a person, would . . . keep those items
such as guns, the clothing that he was wearing.”
       Defendant argues it was prejudicial error depriving him of a fair trial to admit the
testimony elicited by the prosecutor on cross-examination of Detective Han. Defendant
contends the evidence was irrelevant and was not properly admitted as opinion testimony.
We review issues concerning relevancy and opinion testimony for an abuse of discretion.

                                              3
(People v. Lee (2011) 51 Cal.4th 620, 643 [relevancy]; People v. San Nicolas (2004) 34
Cal.4th 614, 633 [opinion testimony].) We find no error or abuse of discretion.
       First, the trial court could reasonably rule the challenged evidence was relevant. It
tended in reason to prove a disputed fact—whether defendant was the perpetrator—that
was of consequence to the determination of the action. (Evid. Code, § 210; see People v.
Cowan (2010) 50 Cal.4th 401, 482-483; People v. Robinson (2005) 37 Cal.4th 592, 630
[challenged evidence relevant to prove prosecution theory of homicide].) Second,
Detective Han was an experienced law enforcement officer. His testimony rested on that
experience. It therefore qualified as admissible opinion testimony. (See, e.g., People v.
Fuiava (2012) 53 Cal.4th 622, 671-673 [sergeant’s testimony concerning gunshot sounds
stemmed from special knowledge and experience in training deputies at the academy];
People v. Leahy (1994) 8 Cal.4th 587, 620-621 [police officer may testify based on
experience that jerky eyeball movement is a symptom of intoxication]; People v. Jenkins
(1975) 13 Cal.3d 749, 755 [experienced police officer may testify that tools found in
defendant’s vehicle were of a type commonly used in burglaries]; People v. Williams
(1992) 3 Cal.App.4th 1326, 1332-1333 [police officer’s testimony based on
administration of horizontal gaze nystagmus test was based on special skill, training,
knowledge and experience not merely lay opinion].) Further Detective Han’s opinion
was sufficiently beyond the common experience of jurors so as to assist them in assessing
the evidence. (Evid. Code, § 801; see People v. Fuiava, supra, 53 Cal.4th at pp. 672-673
[deputy testified “people under stress often are unable accurately to determine from
where a shot came, and that if a person were to say that he or she heard a shot from the
left this would not necessarily mean the shot did, in fact, come from the left”]; People v.
Robinson, supra, 37 Cal.4th at p. 631 [position of bodies based on medical evidence].)
Detective Han’s testimony assisted the jury to evaluate the significance of the fact that no
evidence connecting defendant with the present crime was found during the search.
       This was not, as defendant asserts, inadmissible as a matter of law profile
evidence. Detective Han did not discuss defendant’s behavior as compared to a list of
characteristics that were typical of persons who engaged in attempted murder. (People v.

                                             4
Prince (2007) 40 Cal.4th 1179, 1226; compare, e.g., People v. Robbie (2001) 92
Cal.App.4th 1075, 1084; People v. Castaneda (1997) 55 Cal.App.4th 1067, 1071.)
Detective Han simply stated that no incriminating evidence was discovered. In his
considerable experience, criminals often disposed of such evidence.
       Nor was it necessary, as defendant claims, to qualify Detective Han as an expert
sociologist in order to introduce the challenged testimony. Qualified law enforcement
officers are permitted to testify about criminals’ practices. (People v. Prince, supra, 40
Cal.4th at pp. 1223-1225; People v. Manriquez (1999) 72 Cal.App.4th 1486, 1491-1492;
People v. Clay (1964) 227 Cal.App.2d 87, 92-93.) In People v. Manriquez, supra, 72
Cal.App.4th at pages 1491-1492, for example, an investigator testified the defendant was
a gang member. The defendant had participated in a drive-by shooting. The investigator
explained that criminal street gangs do not ordinarily commit drive-by shootings with
non-gang members in the vehicle. The Court of Appeal for the Fourth Appellate District
found no abuse of discretion in the trial court’s order admitting the testimony. (Id. at p.
1492; see 1 Witkin, Cal. Evidence (5th ed. 2012) Opinion Evidence, § 64, p. 702.)
       Similarly, in People v. Clay, supra, 227 Cal.App.2d at pages 92-93, a police
department inspector testified about “till tapping,” a theft method used by criminals. In
response to a hypothetical question predicated on the facts of the case, the inspector
testified, “‘That is the usual procedure of till tappers.’” (Ibid.) The law enforcement
officer further testified, “[H]e could recall of no particular case in his experience where
the money was actually seen being taken” from the till. (Id. at p. 93, orig. italics.) The
Court of Appeal for the First Appellate District concluded there was no abuse of
discretion in admitting the testimony. (Id. at pp. 96-98; see People v. Prince, supra, 40
Cal.4th at p. 1224.)
       Here, a search of defendant’s residence failed to locate any evidence connecting
him with the attempted murders. Defense counsel elicited testimony to that effect in
support of an inference defendant was not the perpetrator. On cross-examination,
Detective Han testified it would not be unusual for a gun and clothing used in a crime to
be disposed of after six months. For all of the reasons discussed above, the trial court did

                                              5
not abuse its discretion when it admitted the challenged testimony. We turn to
defendant’s fair trial claim. Defendant did not assert any violation of his constitutional
rights in the trial court. Even if the constitutional objection had been raised, it is without
merit for the same reasons that his state law claim is rejected. (People v. Fuiava, supra,
53 Cal.4th at p. 670; People v. Prince, supra, 40 Cal.4th at p. 1229.)


                                       B. Restitution


       We asked the parties to brief the question whether the trial court erred when it
imposed “a mandatory $240 victim restitution fine” and a $200 “parole violation fine.”
On March 14, 2010, when defendant committed the present offense, the minimum section
1202.4, subdivision (b) restitution fine was $200. (See People v. Souza (2012) 54 Cal.4th
90, 143 [restitution fines constitute punishment for purposes of ex post facto clause]
People v. Callejas (2000) 85 Cal.App.4th 667, 670 & fn. 9 [same].) The trial court
imposed a $240 restitution fine under section 1202.4, subdivision (b). The section
1202.45 parole revocation restitution fine must be in the same amount as the section
1202.4, subdivision (b) restitution fine. (§ 1202.45; People v. Soria (2010) 48 Cal.4th 58,
62; People v. Hunt (2013) 213 Cal.App.4th 13, 18; People v. Rodriguez (2000) 80
Cal.App.4th 372, 376.) Therefore, the oral pronouncement of judgment must be
modified to impose a $240 parole revocation restitution fine under section 1202.45. The
abstract of judgment must be amended to reflect a $240 restitution fine (§ 1202.4, subd.
(b)) and a $240 parole revocation restitution fine (§ 1202.45).




                                               6
                                   IV. DISPOSITION


       The judgment is modified to impose a $240 parole revocation restitution fine
under Penal Code section 1202.45. The judgment is affirmed in all other respects. Upon
remittitur issuance, the abstract of judgment must be amended to reflect a $240 restitution
fine and a $240 parole revocation restitution fine (Pen. Code, §§ 1202.4, subd. (b),
1202.45). The superior court clerk must deliver a copy of the amended abstract of
judgment to the Department of Corrections and Rehabilitation.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P.J.
       We concur:




       MOSK, J.




       KRIEGLER, J.




                                             7